 

Case 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 1 of 13

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

CHRISTINE SARACENI,
Plaintiff,
DECLARATION OF MICHAEL A.
BRADY, ESQ. IN SUPPORT OF
MOTION FOR ORDER
PROHIBITING FURTHER
"EVIDENCE DESTRUCTION BY
DEFENDANT
Vv.

Case No.: 19-CV-1152

M&T BANK CORPORATION,

Defendant.

 

MICHAEL A. BRADY, ESQ., under penalty of perjury,
pursuant to 28 U.S.C. § 1746, states as follows:

1. Iam an attomey admitted to practice law in New York State and
before this Court. I am a member of the law firm Hagerty & Brady, attorneys
for Plaintiff Christine Saraceni in this action.

2. I make this Declaration in support of Plaintiffs motion for an
Order of this Court prohibiting Defendant M&T Bank Corporation (“M&T”)
from engaging in the destruction or alteration of documents, electronic files, or

other evidence which may be potentially relevant to this lawsuit and from

 

 
 

 

Case 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 2 of 13

counseling, requesting or instructing any potential witness to destroy or alter
potentially relevant evidence, and for such further relief as this Court deems

appropriate.

 

3. As described in further detail below, it has recently been disclosed!
that during this lawsuit, M&T contacted upwards of five witnesses, all former
M&T employees and coworkers of Plaintiff, and requested or instructed them
to destroy evidence that may be relevant in this case.

PROCEDURAL AND FACTUAL BACKGROUND

 

A, Plaintiff was an employee in M&T’s Reverse Mortgage
Department for more than 11 years until the summer of 2019, when M&T
decided to close its Reverse Mortgage Department and lay off each of its
approximately 10 employees.

3. M&T maintains an ERISA employee benefit plan, the M&T
Severance Pay Plan (“Severance Plan”), for employees who are terminated due
to restructurings such as the one that closed the Reverse Mortgage Department.

6. Under the Severance Plan, based on her 11 plus years of service to
M&T, Plaintiff was entitled to receive 17 weeks of her salary, healthcare
benefits, and other benefits.

7. On August 7, 2019, less than two weeks after her last day of

employment, Plaintiff received an email from M&T employee Meghan Frank

 
 

q

 

 

base 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 3 of 13

notifying her that her severance benefits had been terminated due to a supposed
violation of the M&T Information Security Policy.’ See Dkt. #14-6.

8. On August 27, 2019, days after Plaintiff learned that her family’s
health insurance had also been terminated by M&T, Plaintiff, commenced this
lawsuit by filing a Complaint asserting claims of breach of contract and
violations of ERISA and an expedited motion for a temporary restraining order
seeking restoration of her health insurance. See Dkt. #1-3. On August 28,
2019, a conference was held before the Hon. Lawrence Vilardo at which M&T
agreed to restore and extend Plaintiffs health insurance, but only through the
end of September 2019. See Dkt. #9.

9. Because Plaintiff's health insurance was only restored through the
end of September 2019, and not through the end of November 2019 as provided
by the Severance Plan, on September 25, 2019, Plaintiff moved for a
preliminary injunction seeking restoration of her health insurance through the

severance period.

! Specifically, Ms. Frank erroneously accused Plaintiff of sending her husband
a “client list.” The purported “client list” was actually, as Judge Vilardo
explained in his decision of November 6, 2019, “an excel spreadsheet
containing a list of names and addresses. The parties generally agree that this
list was created by. Saraceni during her tenure at M&T for the purpose of
sending ‘Look Who Joined’ postcards notifying Saraceni’s friends and family
of her new employment.” Dkt. # 50, at 3. It is not, under any reasonable
interpretation, a “client list.”

 
(

pase 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 4 of 13

10. On October 3, 2019, Plaintiff filed an Amended Complaint,
adding, inter alia, an ERISA claim for the loss of Plaintiffs monetary severance
benefits, See Dkt. #28.

11. On October 9, 2019, M&T submitted its opposition to Plaintiff's

motion for a preliminary injunction, as well as its own cross-motion for a

 

preliminary injunction’?—sought on an expedited basis. See Dkt. #34, 35.

12. M&T’s opposition to Plaintiffs motion (and its own cross-motion
for a preliminary injunction against Plaintiff) was supported in principal part
by a declaration of its employee Meghan Frank, sworn to on October 9, 2019.
See Dkt. #343.

13. On October 16, 2019, M&T served its Answer to the Amended
Complaint, which asserted counterclaims against Plaintiff, including for breach
of the duty of loyalty. See Dkt. #38.

14. On November 4, 2019, M&T served an Amended Answer and
Counterclaims, which asserted, inter alia, a breach of the duty of loyalty claim
against Plaintiff for violating M&T’s Information Security Policy. See Dkt.

#49,

? Though not germane to this motion, M&T’s cross motion, which was
denied on the merits (See Dkt.# 70), sought the “return...of all M&T data” as
well as a $1,500 bond.

 

 
 

gase 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 5 of 13

 

M&T’S ARGUMENTS IN THIS CASE ABOUT ITS INFORMATION
SECURITY POLICY

15. In its counterclaim for breach of the duty of loyalty, M&T has
alleged, inter alia, that:

Plaintiff breached her obligations to M&T when she

failed to adhere to a policy of M&T,.the M&T

Information Security Policy...Plaintiffs conduct of

transmitting M&T’s property out of M&T is a breach

of her duty of loyalty...Plaintiff did not seek or have

authorization to transmit M&T data out of M&T.
Dkt. 49, at FJ 136-142.

16. In this lawsuit, M&T has taken an extraordinarily broad and
draconian interpretation of its Information Security Policy, arguing that
anything processed on an M&T Bank computer is M&T property and may not
be transmitted out of M&T.

17. For example, at the argument of Plaintiffs motion and M&T’s
cross-motion for a preliminary injunction, M&T’s counsel argued that an
employee’s email transmission of wedding lists or grocery lists would constitute
a breach of the Information Security Policy:

THE COURT: Let's talk about the wedding list. If
that's really

just a wedding list, if that subset of the big list is really
just a list of people that she took from -- I mean, and it

seems like a reasonable thing to do. I was talking with
my law clerks, and we did something very similar here

i)

 

 
 

r 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 6 of 13

when my kids got married and -- and culled from a
larger list, lists of people who we wanted to invite to
the wedding. If that in fact is the case, you don't think
that is proprietary or confidential, right?

MS. GALVIN: Well, following Your Honor's logic, it
would not be confidential. I do think it’s proprietary...

THE COURT: Why?

MS. GALVIN: The reason is the information security
policy, which Ms. Saraceni was subject to and
acknowledged, that anything created on an M&T
system belongs to M&T.

Now you could argue that there's a different value to
something like a wedding list, or a grocery list that you
may create on Microsoft word, or a list of
appointments that you have to attend to of a medical
nature that you create on your work computer.

But the bottom line is the policy of M&T is that that
belongs to M&T.

Argument of Preliminary Injunction Motion, October 28, 2019, at
pages 18-19. (Transcript attached as Exhibit A).

18. While the validity of M&T’s interpretation of its Information

Security Policy and M&T’s concomitant breach of loyalty allegations (and

 

 

whether they have a good faith basis) is not the subject of this motion, it is
nonetheless important to understand this context because of what M&T)
(indeed its main witnesses in this lawsuit) was clandestinely doing behind the
scenes with respect to Plaintiff's former coworkers who had also emailed)

documents “out of the M&T system.”

 
 

 

ase 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 7 of 13

19. As explained in more detail below, at the same time M&T was
responding to Plaintiffs motion for a preliminary injunction and cross-moving
for its own injunction in October 2019, M&T employees (including some of its
main witnesses in this lawsuit) deliberately considered and then instructed /
requested former coworkers of Plaintiff to destroy documents.

M&T’S REQUESTS AND/OR INSTRUCTIONS TO PLAINTIFF’S
COWORKERS TO DESTROY DOCUMENTS DURING THIS
LAWSUIT

20. On September 4, 2020, M&T served its initial disclosures under
Rule 26(a)(1). Those disclosures, which are attached as Exhibit B, do not
name any of Plaintiff's coworkers as potentially relevant witnesses.

21. Indeed, in this lawsuit, M&T initially took the position that
Plaintiff’s coworkers did not have information that is potentially relevant to
this lawsuit. See, e.g., Letter of November 6, 2020, attached as Exhibit C
(“M&T disputes that former employees of the Reverse Mortgage Department
have relevant information pertaining to this lawsuit”).

22. After attempts by Plaintiff's counsel to gain her former coworker

Richard Downs’ voluntary cooperation failed, Mr. Downs was served with a

subpoena for documents on November 17, 2020.

 
 

 

Case 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 8 of 13

23. On November 26, 2020, Mr. Downs personally produced a large
number of documents, all electronic, in response to the subpoena. Copies of
those documents were promptly provided to M&T’s counsel.

24. Among the documents produced by Mr. Downs was an Excel

Spreadsheet, titled “Client Contact 07-2019.xlsx.” A true and accurate copy

 

| of “Client Contact 07-2019.xlsx” is attached as Exhibit D, subject to Plaintiff's
accompanying motion to seal.

25. Mr. Down’s “Client Contact 07-2019.xlsx” appears to include tens
of thousands of pieces of confidential customer information regarding more
than 2,400 specifically identified current or former M&T customers, including

| credit reports and other non-public personal information.

26. Inother words, unlike the document Plaintiff sent, which Meghan
Frank erroneously described as a “client list,” the spreadsheet “Client Contact
07-2019.xlsx” plainly contains, as its name suggests, an actual list of M&T
“clients” /customers.

27. Also among the documents produced by Mr. Downs was an email
to him from Meghan Frank on October 10, 2019. (one day after she had
submitted a sworn declaration in this lawsuit) requesting/instructing Mr.
Downs to destroy any documents or files that he emailed himself from M&T

from April through July 2019 during his employment at M&T. This email and

 
 

 

 

Case 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 9 of 13

its attachment are attached as Exhibit E. See Id., Data Destruction Certificate,
(“I, Richard Downs, former employee at M&T Bank...certify that...I have
permanently deleted...all emails and associated electronic files containing
proprietary and/or customer information of M&T Bank or M&T Bank’s
affiliates, or any of their respective vendors or customers...that I received in
my email account, rdowns1372@gmail.com, from April 2019 through July
2019”).

28. On December 31, 2020, in response to Plaintiff's First Request for
Production, served September 10, 2020, M&T produced a host of documents,
including the following email exchange (attached as Exhibit F and reproduced
below), initiated by Ms. Frank on October 8, 2019 (one day before Ms. Frank

submitted a sworn declaration in support of M&T’s cross-motion for a

preliminary injunction against Plaintiff):

 
 

 

ase 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 10 of 13

 

Message

From: ONelll, James flonetli@mtt.com)

Sant: 10/9/2019 8:15:00 AM

To: Selman, Arthur [asaiman@mtb.cam]

ce: Frank, Meghan [aunfrank@mtb.com}

act: O'Neill, James Jonellig@mtb.com|; jeff oneilll [janellig@mtb.com]

Subject: FW: Reverse Mortgage Data Breach Incident

Arthur,

This relates to the Saraceni matter, Meghan will he requesting data destruction certificates from five former employees,
but with no Impact te severance, Unless you hava any concerns, | will have Meghan proceed,

Thanks.

Jim

From: Frank, Meghan

Sant: Tuesday, October 8, 2019 5:15 PM

To: O'Neill, James <joneili@mtb.com>

Subject: Reverse Mortgege Data Breach Incident

Hi Jim,
1am progressing to the data destruction certificate portion of data breach Involving tha Reverse Mortgage team, | will
need to contact the five former ampioyess and ask them to execute a data destruction certificate. We have previously

reviewed and confirmed that we are not Intending to Impact thelr severance benefits, but | wanted to check given tha
Saraceni matter, to ensure | proceed appropriately.

Please let me know if you have any reservations or concerns about me contacting these former employees at this time.

Thank you,

Meghan Frank, PHR:; SHRM-CP

Vice President [ M&T Bank

Human Rescurces | Senior Employee Relations Specialist
80 Holz Drive, Cheektowaga, NY 14225

716-840-7995

momfrankéemtb.com | mtb.com

29. Upon information and belief, James O’Neill is an M&T Human
Resources employee. Arthur Salman (from whom Mr. O’Neill apparently
sought approval to have Ms. Frank send data destruction certificates to
Plaintiffs former coworkers at M&T) is an M&T Bank employee and on
information and belief, an attorney admitted to practice in New York State and

before this Court.

10

 
|
Case 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 11 of 13

30. Based on a review of my notes and my personal recollection, Mr.
Salman personally attended at least one of the court appearances in this matter
in the fall of 2019.

31. As indicated above, Mr. Downs received his data destruction

 

instructions on October 10, 2019, and, upon information and belief, based on
the statements in the Frank/O’Neill emails produced above and our
investigation it appears that the four additional former M&T coworkers of
Plaintiff were requested/instructed by Ms. Frank to destroy documents on that
same day.

32. In other words, at the same time M&T was taking the position in
this lawsuit and before this Court, that its Information Security Policy was so
expansive and so strict that any transmission of any “data” of any nature
outside of M&T was a transgression warranting termination of severance
benefits—and as it alleges in its counterclaim, an actionable breach of the duty
of loyalty—it was surreptitiously instructing five former employees—half of |
the entire Reverse Mortgage Department—to destroy any documents or files
they had emailed themselves from their M&T email accounts.

33. It should not be ignored that prior to the service of a subpoena on

Mr. Downs and his subsequent production of the above documents, M&T

11

 

 
 

 

 

ase 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 12 of 13

steadfastly disputed that discovery into Plaintiffs coworkers would lead to the
discovery of potentially relevant information.

34, In other words, but for Mr. Downs’ apparent failure to do as
instructed by M&T, Plaintiff may have never discovered that half of her entire
department had apparently breached the same Information Security Policy (at
least according to the interpretation M&T has applied in this lawsuit), pursuant
to which Plaintiffs benefits were terminated and upon which M&T bases its
own counterclaim against her.

35. Incredibly, Ms. Frank’s email indicates that M&T had been aware
of this alleged “data breach” by Plaintiff's coworkers for some time (“We have
previously reviewed and confirmed that we are not intending to impact
severance benefits”), but only once M&T was in the midst of a federal lawsuit
with plaintiff did it decide to request and/or instruct the other former
employees to destroy files. In fact, the Frank email explicitly relates this data
destruction plan to the “Saraceni matter,” as does Mr. O’Neill in his
forwarding email to Mr. Salman. There can be no plausible argument that this
was not a knowing effort to destroy or conceal potentially relevant evidence.

36. It should go without saying that intentional destruction of
evidence—including evidence in the hands of third parties—is prohibited by

federal and state law as well as the rules of professional conduct. See, e.g., 18

12

 
i“ 1:19-cv-01152-LJV-JJM Document 112-1 Filed 01/13/21 Page 13 of 13

U.S.C. § 1512(b)(2)(B), New York Penal Law § 215.40; New York Rules of
Professional Conduct Rule 3.4; Fed, R. Civ. P. 37.

37. While Plaintiff will be seeking further discovery (and potentially
further relief) regarding M&T’s efforts to destroy or conceal documents during
this lawsuit, in light of the foregoing, Plaintiff respectfully requests an Order of
this Court prohibiting Defendant M&T Bank Corporation, its employees and
agents, from engaging in any further destruction of documents, electronic files,
or other evidence which may be potentially relevant to this lawsuit and from
counseling, requesting or instructing any potential witness to destroy or alter
potentially relevant evidence, as well as any other relief as this Court deems
appropriate.

38. We do not make this motion lightly. To my memory, this is the
first time in my 40 plus years of practice as an attorney that I can recall a
party—in a civil case in which I was involved—instructing or encouraging
witnesses to destroy documents during the course of a lawsuit.

39. Ideclare under the penalty of perjury, that the foregoing is true and.
correct.

DATED: January 13, 2021
Buffalo, NY

s/ Michael A. Brady
MICHAEL A. BRADY

 

13

 

 
